84253: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15280: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84253


Short Caption:STATE, COMM'R OF INS. VS. CHURCourt:Supreme Court


Related Case(s):78301, 81857, 84311


Lower Court Case(s):Clark Co. - Eighth Judicial District - A711535Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:02/18/2022 / Levitt, LansfordSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of Nevada Commissioner of InsuranceTanya M. Fraser
							(Hutchison & Steffen, LLC/Las Vegas)
						Mark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Brenoch R. Wirthlin
							(Hutchison & Steffen, LLC/Las Vegas)
						


RespondentBarbara LumpkinJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


RespondentCarol HarterJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


RespondentEric StickelsJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


RespondentJeff MarshallJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


RespondentMark GarberJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


RespondentRobert ChurJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


RespondentRobert HurlbutJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


RespondentSteve FoggJoseph Garin
							(Lipson Neilson P.C.)
						Angela T. Nakamura Ochoa
							(Lipson Neilson P.C.)
						


RespondentU.S. Re CorporationKimberly Freedman
							(Nelson Mullins/Miami)
						Erin Kolmansberger
							(Nelson Mullins/Miami)
						George F. Ogilvie, III
							(McDonald Carano LLP/Las Vegas)
						Jon M. Wilson
							(Nelson Mullins/Miami)
						


RespondentUni-Ter Claims Services Corp.Kimberly Freedman
							(Nelson Mullins/Miami)
						Erin Kolmansberger
							(Nelson Mullins/Miami)
						George F. Ogilvie, III
							(McDonald Carano LLP/Las Vegas)
						Jon M. Wilson
							(Nelson Mullins/Miami)
						


RespondentUni-Ter Underwriting Management Corp.Kimberly Freedman
							(Nelson Mullins/Miami)
						Erin Kolmansberger
							(Nelson Mullins/Miami)
						George F. Ogilvie, III
							(McDonald Carano LLP/Las Vegas)
						Jon M. Wilson
							(Nelson Mullins/Miami)
						





Docket Entries


DateTypeDescriptionPending?Document


02/17/2022Filing FeeFiling Fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


02/17/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)22-05351




02/17/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)22-05353




02/17/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)22-05355




02/18/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC).22-05468




02/22/2022Notice of Appeal DocumentsFiled Copy of District Court Minutes. (SC)22-05645




02/25/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Case Appeal Statement due:  March 10, 2022.  (SC)22-06159




02/25/2022Filing FeeFiling Fee Paid. $250.00 from Hutchison & Steffen.  Check no. 12411. (SC)


03/10/2022Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)22-07765




03/11/2022Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge for Docketing Statement. Due date: 7 days. (SC)22-07786




03/14/2022Order/ProceduralFiled Order.  Case Appeal Statement due:  7 days.  (SC)22-08044




03/18/2022Notice/IncomingFiled Proof of Service for Docketing Statement. (SC)22-08649




03/18/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)22-08652




03/28/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  Case Nos. 84253/84311. (SC)22-09567




03/30/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-09851




04/06/2022Order/ProceduralFiled Order to Show Cause.  Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction.  The deadlines for filing documents in this appeal shall be suspended pending further order of this court.  Respondents may file any reply within 14 days from the date that appellants' response is served.  (SC)22-10737




05/06/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-14608




05/13/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH (SC)22-15280




06/07/2022RemittiturIssued Remittitur. (SC)22-18043




06/07/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/24/2022RemittiturFiled Remittitur. Received by District Court Clerk on June 8, 2022. (SC)22-18043





Combined Case View